Ehrlich, Ch. J.
The proofs clearly established a contract between the plaintiff and the defendant Braender, the owner of the property, by the terms of which the plaintiff did work and furnished materials in completing the building on which the lien was filed. There was no dispute as to the amount of the claim, or the fact that all the proceedings necessary to acquire a lien had been taken. The issue was by consent, narrowed down to the inquiry whether there was a contract, by which the work and material were furnished on the credit of Braender, the owner. The court below, on evidence entirely satisfactory, found that there was such a contract, and the usual judgment of foreclosure of the lien followed, as of course. We find no error in the rulings, and the judgment appealed from must be affirmed, with costs.
Van Wyck and McCarthy, JJ., concur.
Judgment affirmed.